980 So.2d 1247 (2008)
Stacey NEWLAN, as Parent and Natural Guardian of Richard Dillon Washburn, a minor, Appellant,
v.
ACADEMY FOR LITTLE PEOPLE OF WEST PALM BEACH, INC., a Florida corporation for profit, Appellee.
No. 4D07-1149.
District Court of Appeal of Florida, Fourth District.
May 7, 2008.
*1248 Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, and Tracy R. Sharpe of Tracy R. Sharpe, P.A., West Palm Beach, for appellant.
Hinda Klein of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A., Hollywood, for appellee.
PER CURIAM.
Stacy Newlan, on behalf of her four-year-old son, Ricky, appeals from a final summary judgment in favor of the Academy of Little People of West Palm Beach, Inc. ("Academy") in this action for negligent supervision. Newlan brought this personal injury claim against the child care center after a bathroom door slammed on Ricky's hand, partially amputating his pinky finger. We affirm the judgment. As the trial court correctly found, this case is virtually indistinguishable from Benton v. School Board of Broward County, 386 So.2d 831 (Fla. 4th DCA 1980), and Rodriguez v. Discovery Years, Inc., 745 So.2d 1148 (Fla. 3d DCA 1999), which held that a school is not liable under a theory of negligent supervision for an accident caused by a bathroom door jamb where the teacher had no duty to accompany the child to the bathroom to prevent such injury.
Affirmed.
STONE, STEVENSON and TAYLOR, JJ., concur.